Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/16/2022 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to application/ communications filed on 05/16/2022.
Claims 1, 10, 12 and 20 have been amended. Claims 1, 12 and 20 are independent.
Claims 4, 7, 9, 11, 14, and 17  have been cancelled. There are no new claims.
Claims 1-3, 5-6, 8, 10, 12-13, 15-16, and 18-20 are presented for examination. 
Claims 1-3, 5-6, 8, 10, 12-13, 15-16, and 18-20 remain pending in this application.

Response to arguments regarding Claim Rejections – 35 USC § 103
Applicant's arguments, see page 8-12 of REMARKS in the response filed on 05/16/2022, with respect to Claim Rejections - 35 USC § 103 have been fully considered, but they are not persuasive. In the response filed on 05/16/2022, applicant puts forth in substance that:
“The PTAB affirmed the rejections of claims 1-3, 5-10, 12, 13 and 15-20 stand rejected under 35 U.S.C. § 103 as being unpatentable over Gavita et al. (U.S. Patent App. Pub. No. 2015/0049602, hereinafter "Gavita") in view of Cumming et al. (U.S. Patent App. Pub. No. 2015/0049602, hereinafter "Cumming"). Additionally, the PTAB affirmed the rejection of claims 11 under 35 U.S.C. § 103 as being unpatentable over Gavita in view of Cumming and in further view of Begen et al. (U.S. Patent Pub. No. 2011/0217025, hereinafter "Begen"). Applicant respectfully disagrees with the § 103 rejections for at least the reasons presented in the Appeal Brief. 
Nonetheless, solely in an effort to facilitate compact prosecution, Applicant has amended the claims herein. Support for these claim amendments can be found throughout the original disclosure, for example, at paragraphs [0032]-[0041] of the original specification. Applicant respectfully submits that no new matter has been added. Applicant respectfully submits that the references fail to teach, or even suggest, the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above.” (See page 8-9 of REMARKS in the response filed on 05/16/2022).

Applicant generally argues that the references fail to teach, or suggest, the claimed limitations, either as previously presented or as currently amended, for at least the reasons discussed above. However, the Applicant’s remarks fail to provide any specific reasons as to why either the findings of fact or the legal conclusion that the claims are patent ineligible under 35 USC § 103 is allegedly in error. Applicant’s remarks are only generalizations not tied to the facts of the cases that amount to a general allegation that the claims define a patentable invention without specifically pointing out how.

“Applicant respectfully submits that Gavita teaches a system that "may initiate a buffer size increase and a transmission burst duration and data rate corresponding to an added one or two seconds of streaming content playback at the device 12." Gavita at [0041]. Gavita provides a system that may maintain and overcome interruptions for a few seconds by use of the provided buffers explained throughout the application. However; Gavita explains that these interruptions are identified from possible QoS violations and that the buffer will only last for one or two seconds. See Gavita at [0041]. Thus, Gavita makes no mention of determining or estimating how long the interruption will last, and, thereafter, buffering a corresponding amount, as per the claimed limitations. Additionally, Gativa discusses that the bandwidth before and after a potential handover (interruption in our case) may be obtained in determining the buffer size; however, in determining if a buffer increase is necessary, Gativa only takes into account the size of the potential interruption, using the bandwidth recognition as starting and end-points for the potential interruption. This lack of use of bandwidth to assist in determining the time needed for the buffer to reach full capacity is readily distinguishable from the claimed limitations. Therefore, Applicant respectfully submits that Gavita fails to teach, or suggest, the claimed limitations. Applicant respectfully submits that Cumming fails to overcome the deficiencies of Gavita. Accordingly, Applicant respectfully submits that Gavita in view of Cumming fails to teach, or suggest, the claimed limitations.” (See page 9-10 of REMARKS in the response filed on 05/16/2022).
Applicant argues that Gavita makes no mention of determining or estimating how long the interruption will last, and, thereafter, buffering a corresponding amount. Examiner disagrees, as Gavita disclose that in addition to determining that a QoS violation is expected to occur with respect to the device 12, the control circuit 44 of the SCCS 40 in an example embodiment is configured to control one or more parameters of the transmission burst based on a known or expected duration of the expected violation of the required quality of service to the device 12 (see [0041] lines 1-6). For example, if the expected violation is associated with handover from a given service area 26 to a neighboring service area 26, and there are no congestion problems or other special circumstances to consider, handover-related disruption in streaming-content transmission to the device 12 should be brief and the control circuit 44 may initiate a buffer size increase and a transmission burst duration and data rate corresponding to an added one or two seconds of streaming-content playback at the device 12 (see [0041] lines 7-15). As admitted by the applicant (see page 9 of REMARKS in the response filed on 05/16/2022), Gavita provides a system that overcomes interruptions for a few seconds by use of the provided buffers.
Applicant also argues about Gativa only takes into account the size of the potential interruption, using the bandwidth recognition as starting and end-points for the potential interruption in determining if a buffer increase is necessary. In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., determining if a buffer increase is necessary) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, reference to Cumming, and not Gavita, was cited to disclose the limitation “wherein the caching algorithm utilizes the amount of bandwidth accessible by a system prior to reaching the interruption to adjust the buffer size based upon the amount of bandwidth” (see [0027] and [0038]) “and a distance of a user to a data availability edge” (see [0033]-[0035]). Applicant’s arguments pertain to Gavita, while only generally alleging that Cumming fails to overcome the deficiencies of Gavita. For this reasons, applicant’s arguments are non-persuasive.

“Additionally, the PTAB and the Examiner indicate that Gavita "bases transmission bursts on a known or expected duration of an expected violation and tailoring buffer size and transmission burst parameters in terms of added seconds of playback depth 'teach determining or estimating how long the interruption will last, and, thereafter, buffering a corresponding amount, as per the claimed limitations." Appeal Decision at p. 8. Applicant respectfully submits that this does not teach the limitations. Rather, Applicant respectfully submits that the recognition of transmission bursts at a handover between service areas may result in a few second lapse, and thus, a short buffer period, consisting of a few seconds, may be cached to allow for network use without disruptions. See Gavita at [0035]-[0043]. Recognition of a handover point thereafter utilizing a transmission burst to last between service areas may include detecting one or more conditions of, "detecting the device 12 is moving towards a cell boundary where a handover will occur; detecting from Cell IDs and/or geographic positioning information, e.g., from GPS, that a device is moving towards a gap in the networks coverage area." Gavita at [0040]. Utilizing coverage maps and position location information in Gavita may then be readily distinguished from "determining, using a processor, a projected time duration of the impending data availability context, wherein the determining comprises predicting, based upon routing factors, a length of the interruption; and adjusting, from a predetermined distance from the impending data availability context, the cache of the wireless content stream to a second cache size, wherein the second cache size comprises a data size sufficient to prevent the interruption in the wireless content stream, wherein identifying the data size sufficient to prevent interruption comprises utilizing a caching algorithm to identify an amount of pre-cached data to last a user during the length of the interruption based upon a rate of media consumption by the user, wherein the caching algorithm utilizes the amount of bandwidth accessible by a system prior to reaching the interruption to adjust the buffer size based upon the amount of bandwidth and a distance of a user to a data availability edge." Claim 1 (as previously presented)(emphasis added). Applicant respectfully submits that the "bandwidth accessible by a system prior to reaching the interruption to adjust..." Claim 1(as previously presented), may be influenced by detecting an amount of bandwidth in real-time and initiating a buffering based upon the detected bandwidth strength at the device and with respect to the determined distance from a data availability edge. The speed in which the buffer loads is reliant on the detected amount of bandwidth available to the device.” (See page 10-11 of REMARKS in the response filed on 05/16/2022).

Applicant submits that the recognition of transmission bursts at a handover between service areas may result in a few second lapse. Examiner articulates that whether or not recognition of transmission bursts at a handover between service areas result in a few second lapse/ delay is neither explicitly disclosed by Gavita, nor it pertains to the claimed limitations. 
Applicant also submits that, in Gavita, a short buffer period, consisting of a few seconds, may be cached to allow for network use without disruptions. Examiner articulates that this is same as argued determining or estimating how long the interruption will last and buffering a corresponding amount. As set forth above, Gavita explicitly discloses that in addition to determining that a QoS violation is expected to occur with respect to the device 12, the control circuit 44 of the SCCS 40 controls one or more parameters of the transmission burst based on a known or expected duration of the expected violation of the required quality of service to the device 12 (see [0041] lines 1-6). For example, if the expected violation is associated with handover from a given service area 26 to a neighboring service area 26, and there are no congestion problems or other special circumstances to consider, handover-related disruption in streaming-content transmission to the device 12 should be brief and the control circuit 44 may initiate a buffer size increase and a transmission burst duration and data rate corresponding to an added one or two seconds of streaming-content playback at the device 12 (see [0041] lines 7-15; also see [0042]).
Applicant further cites specification paragraph [0040] of Gavita to argue that recognition of a handover point thereafter utilizing a transmission burst to last between service areas may include detecting one or more conditions of, "detecting the device 12 is moving towards a cell boundary where a handover will occur; detecting from Cell IDs and/or geographic positioning information, e.g., from GPS, that a device is moving towards a gap in the networks coverage area". However, examiner disagree and notes that “determining that a violation in the required QoS is expected”, and not the argued “recognition of a handover point thereafter utilizing a transmission” is based on detecting any one or more conditions.
Finally, applicant submits that the "bandwidth accessible by a system prior to reaching the interruption to adjust..." Claim 1(as previously presented), may be influenced by detecting an amount of bandwidth in real-time and initiating a buffering based upon the detected bandwidth strength at the device and with respect to the determined distance from a data availability edge. The speed in which the buffer loads is reliant on the detected amount of bandwidth available to the device. In response to applicant's arguments, it is noted that the features upon which applicant relies (i.e., detecting an amount of bandwidth in real-time and initiating a buffering based upon the detected bandwidth strength at the device, and/or the speed in which the buffer loads) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

“In addition to the above mentioned, Applicant respectfully submits that the § 103 rejections contain other deficiencies. Therefore, Applicant respectfully submits that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing.
Applicant therefore respectfully requests reconsideration and withdrawal of the § 103 rejections.” (See page 11-12 of REMARKS in the response filed on 05/16/2022).
Applicant's arguments has been fully considered but they are not persuasive. Applicant presents general allegation that rejections contain other deficiencies and that the claims are readily distinguishable from the teachings of the reference and the state of the art at the time of filing. However, the Applicant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion that the claims are patent ineligible under 35 USC § 103 is allegedly in error. Applicant’s remarks are only generalizations not tied to the facts of the cases that amount to a general allegation that the claims define a patentable invention without specifically pointing out how.

Claim Objections
Claims 1, 12 and 20 are objected to because of the following informalities:  
Claim 1 recites “…adjust the buffer size…” in 4th last line. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, examiner interprets it as “…adjust the cache…” as supported in lines 14-15 of claim 1.
Claims 12 and 20 each recite similar limitations as in claim 1, and are also objected to for the same rationale as set forth in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6, 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 6 depends on claim 1, and recites “wherein the adjusting comprises increasing the cache of the wireless content stream”. Claim 1 already recites the limitation “wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate” (see last 2 lines). Claim 6 therefore, does not further limit the subject matter of claim 1 upon which it depends.

Claim 16 depends on claim 12, and recites “wherein to adjust comprises increasing the cache of the wireless content stream”. Claim 12 already recites the limitation “wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate” (see last 2 lines). Claim 16 therefore, does not further limit the subject matter of claim 12 upon which it depends.

Claim 19 depends on claim 12, and recites “wherein to identify comprises comparing wireless data transmission to a predetermined threshold”. Claim 12 already recites the limitation “wherein the identifying comprises comparing wireless data transmission to a predetermined threshold data consumption rate” (see lines 8-9). Claim 19 therefore, does not further limit the subject matter of claim 12 upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-6, 8, 10, 12-13, 15-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gavita et al. (hereinafter, Gavita, US 20150049602 A1) in view of Cumming et al. (hereinafter, Cumming, US 20110288936 A1) in view of Dion et al. (hereinafter, Dion, US 20150341812 A1) in view of Begen et al. (hereinafter, Begen, US 20110217025 A1).

Regarding claim 1, Gavita discloses a method, comprising: 
streaming, at a data transfer rate ([0032]; QoS requirements for the transmission of streaming content may be defined expressly with average data rate ranges or thresholds; also see [0036] lines 14-15; average and/or peak data rates at which device engage in indicate streaming at a data transfer rate), a wireless content stream (Fig.3:302; also see [0051] lines 1-3; transmission of streaming content from the network is received at the wireless device 12) utilizing a cache of a first cache size ([0069] lines 7-9; the “default buffer size” or “one-half of the maximum depth available in the adjustable-size buffer” corresponds to a cache of a first cache size being implemented/ utilized);
identifying, using a processor (Fig.2:44), an impending data availability context associated with an interruption in the wireless content stream (Fig.3:304-306; also see [0037]-[0038]; the mobility information may indicate that the device 12 is in a location where it will or is likely to move through an area of impaired reception where temporary service impairments or even service interruptions are expected; SCCS 40 may have knowledge of "black out" or "weak" areas of service coverage for the network; detect from the mobility information that a subscriber is traveling towards a gap or impairment in network service; also see [0051] line 4 – [0052] line 4) and an amount of bandwidth accessible by a system prior to reaching the interruption (see [0064]-[0065]; handovers into service areas 26 having congestion levels above a certain threshold trigger the streaming-content transmission control to initiate a buffer size increase and a transmission burst; in such embodiments, the SCCS 40 is aware of the bandwidth available before and after a prospective handover, and is further aware of the device's buffer capabilities, and such knowledge can be used to refine the decision as to whether or not to initiate a buffer size increase and a corresponding burst transmission; SCCS 40 is aware of the bandwidth available before a prospective handover implies identifying the amount of bandwidth accessible by a system prior to reaching the interruption);
determining, using a processor, a projected time duration of the impending data availability context (see [0040]-[0042]; known or expected duration of the expected violation of the required quality of service to the device 12… if the expected violation is associated with handover from a given service area to a neighboring service area, and there are no congestion problems or other special circumstances to consider, handover-related disruption in streaming-content transmission to the device 12 should be brief, and the control circuit 44 adds one or two seconds of streaming-content playback at the device (added seconds of playback buffer depth); also see [0030]; streaming-content buffer depth at the device is temporarily increased so that the streaming-content playback will not be disrupted; examiner articulates that determining to add one or two seconds of streaming-content playback at the device (added seconds of playback buffer depth) to prevent streaming service disruption implies determining that the service disruption will last for the one or two second; also see [0037]-[0038]; commuter train tracks pass through one or more service areas 26 of the network 10, where it is known to the SCCS 40 that a gap or impairment in network service corresponds to a particular section of track--e.g., a tunnel or narrow passage. Here, the control circuit 44 may be configured to detect from the mobility information that a subscriber is traveling by train towards the problematic service area, e.g., based on recognizing Cell IDs or position data, rate/direction of travel, or other indicators; examiner articulates that the particular section of track--e.g., a tunnel or narrow passage indicate length/distance of the interruption; examiner also articulates that given the length/distance of the interruption is known, and the rate/direction of travel is also known from the mobility information, it would be obvious to one of ordinary skill in the art to use these information to determine a projected time duration of the interruption or coverage gap), wherein the determining comprises predicting, based upon routing factors, the length of the interruption (see [0035]-[[0038]; determine from the mobility information whether or not there is an expectation that the required QoS will be violated, based on detecting from the mobility information that a potential violation of the required QoS is imminent… mobility information may indicate that the device is in a location where it will or is likely to move through an area of impaired reception…e.g. a particular section of track or a tunnel or narrow passage; also [0040]-[0041]; expected violation is associated with handover when device travels from a given service area to a neighboring service area; the movement of user device or mobility information (trajectory of the device within the network) correspond to routing factors; a particular section of track or a tunnel or narrow passage where there is an expectation that the required QoS will be violated indicate predicting, based upon routing factors, the length of the interruption; also see [0071]) and wherein the determining comprises determining, based on the predicting, an amount to increase the cache of the wireless content stream to prevent interruption (see [0040]-[0042]; if the expected violation is associated with handover from a given service area to a neighboring service area, and there are no congestion problems or other special circumstances to consider, handover-related disruption in streaming-content transmission to the device 12 should be brief, and the control circuit 44 adds one or two seconds of streaming-content playback at the device (added seconds of playback buffer depth); also see [0030]; streaming-content buffer depth at the device is temporarily increased so that the streaming-content playback will not be disrupted; also see [0071]);
adjusting the cache of the wireless content stream to a second cache size (Fig.3:306 and 308; also see [0055] lines 1-6; also see [0069] lines 10-13; also see [0071] lines 4-8; increasing buffer size corresponds to adjusting the cache to a second cache size. The “predefined step size increases” or “the maximum buffer depth” corresponds to the second cache size), wherein the second cache size comprises a data size sufficient to prevent the interruption in the wireless content stream (see [0071] lines 11-16; in anticipation of the network interruption or service degradation, the network entity will dynamically increase the buffer size of the device and initiate transmission of a burst of streaming-content traffic, so that the device 12 has sufficient buffered content to traverse the service degradation/service interruption; also see [0030] lines 7-10), wherein identifying the data size sufficient to prevent interruption comprises utilizing a caching algorithm to identify an amount of pre-cached data to last a user during the length of the interruption (see [0071] lines 11-16; in anticipation of the network interruption or service degradation, the network entity will dynamically increase the buffer size of the device and initiate transmission of a burst of streaming-content traffic, so that the device 12 has sufficient buffered content to traverse the service degradation/service interruption; also see [0040]-[0042]; if the disruption in streaming-content transmission to the device 12 should be brief, the control circuit 44 adds one or two seconds of streaming-content playback at the device (added seconds of playback buffer depth); also see [0030]; streaming-content buffer depth at the device is temporarily increased so that the streaming-content playback will not be disrupted; examiner articulates that determining to add one or two seconds of streaming-content playback at the device (added seconds of playback buffer depth) to prevent streaming service disruption indicate identifying an amount of pre-cached data to last a user during the length of the interruption) based upon a rate of media consumption by the user (see [0042]; the SCCS 40 may have knowledge of the bitrate associated with playback of the content being streamed, and can thus tailor the buffer size and transmission burst parameters in terms of added seconds of playback buffer depth; the examiner interprets that “bitrate associated with playback of the content being streamed” corresponds to a rate of media consumption by the user), wherein the caching algorithm utilizes the amount of bandwidth accessible by a system prior to reaching the interruption to adjust the buffer size based upon the amount of bandwidth (see [0064]-[0065]; knowledge of the bandwidth available before and after a prospective handover can be used to refine the decision as to whether or not to initiate a buffer size increase and a corresponding burst transmission; also see [0067]; items considered by the SCCS 40 in performing streaming-content transmission control include available network bandwidth and/or congestion levels in the involved service areas 26 with respect to a given device 12), wherein the adjusting comprises increasing the cache from the first cache size to the second cache size (see [0071]).
Although, and as set forth above, Gavita discloses that the caching algorithm utilizes the amount of bandwidth accessible by a system prior to reaching the interruption to adjust the buffer size based upon the amount of bandwidth and other factors/ parameters (see [0064]-[0065] and [0067]), Gavita does not explicitly teach adjusting the buffer size based upon a distance of a user to a data availability edge. Gavita also does not explicitly teach that the adjustment of the cache of the wireless content stream to a second cache size happens from a predetermined distance from the impending data availability context. Gavita does not explicitly teach wherein the identifying comprises comparing wireless data transmission to a predetermined threshold data consumption rate, and wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate.
However, Cumming suggests adjusting, from a predetermined distance from the impending data availability context, the cache of the wireless content stream to a second cache size (see [0034]; as the user travels down the first leg of the frequent path 600, the device will trigger a request to download and pre-cache LBA for the out-of-coverage portion 610 of the frequent path. Also see [0035]; In the evening, assuming the user reverses his path, the LBA may be pre-cached as the user returns toward subway station 620), wherein the second cache size comprises a data size sufficient to prevent the interruption in the wireless content stream (see [0027]; method enables the device to download and pre-cache LBA for zones that have spotty or inconsistent coverage to ensure that LBA is always available when the device is located in one of these fringe coverage zones), wherein the caching algorithm utilizes the amount of bandwidth accessible by a system prior to reaching the interruption to adjust the buffer size based upon the amount of bandwidth (see [0027] and [0038]; users use wireless bandwidth to download and pre-cache LBA prior to entering any fringe coverage zones) and a distance of a user to a data availability edge (see [0033]-[0035]; as the user travels down the first leg of the frequent path 600, the device will trigger a request to download and pre-cache LBA for the out-of-coverage portion 610 of the frequent path… In the evening, assuming the user reverses his path, the LBA may be pre-cached as the user returns toward subway station 620; examiner articulates that the subway stations 605 and/or 620 correspond to a data availability edge; the first leg of the frequent path 600 at which the device triggers a request to download and pre-cache LBA indicate a distance of a user to a data availability edge).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cumming with Gavita to adjust, from a predetermined distance from the impending data availability context, the cache of the wireless content stream to a second cache size, wherein the second cache size comprises a data size sufficient to prevent the interruption in the wireless content stream, wherein identifying the data size sufficient to prevent interruption comprises utilizing a caching algorithm to identify an amount of pre-cached data to last a user during the length of the interruption based upon a rate of media consumption by the user.
One of ordinary skill in the art would have been motivated so that the user may receive timely location-based advertising (LBA) even though his or her mobile device is out of wireless coverage (Cumming: [0025], lines 23-24).
Gavita (modified by Cumming) does not explicitly teach wherein the identifying comprises comparing wireless data transmission to a predetermined threshold data consumption rate, and wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate.
Dion discloses wherein the identifying comprises comparing wireless data transmission to a predetermined threshold data consumption rate (see [0135]- [0141]; system delay factor may be determined… system delay factor of zero may indicate an exactly balanced arrival rate of media data (i.e., data contained within the segment file) and consumption rate of the media data. Accordingly, consumption of the streaming media product at the receiving device may occur without any disruptions in the streaming media… media data may be arriving at the mobile display device at a faster rate than the media data is being consumed). This may give rise to an overflow condition. In an overflow condition consumption of the streaming media product at the mobile display device may occur without any disruptions in the streaming media, and the resulting overflow media data may be buffered by the mobile display device… underflow condition, in which media data may be consumed at a higher rate than media data is arriving at the consumption node may result in impaired consumption of the streaming media product at the consumption node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dion with Gavita and Cumming so that the identifying comprises comparing wireless data transmission to a predetermined threshold data consumption rate.
One of ordinary skill in the art would have been motivated to enable the minimum buffer size to be determined based upon underflow, balanced, or overflow conditions associated with the streaming media product (Dion: [0155]).
Gavita (modified by Cumming and Dion) does not explicitly teach wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate.
However, Begen teaches wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate (see [0052]-[0053] in view of Fig.5:500; the system plays out audio and/or video at slower rate (e.g. at 0.8 time the normal rate) to dynamically increase the buffer size; examiner interprets that playing out audio and/or video at slower rate corresponds to the data consumption rate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Begen with Gavita, Cumming and Dion so that the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data consumption rate.
One of ordinary skill in the art would have been motivated to expand the buffer without halting presentation of the A/V programming, and without negatively impacting the experience (Begen: [0052]).

Regarding claim 2, Gavita (modified by Cumming, Dion and Begen) discloses the method of claim 1, as set forth above. In addition, Gavita further discloses wherein the impending data availability context is identified using data selected from the group consisting of: data indicating a coverage gap, data indicating a physical obstacle, historical data, and data indicating a congested network (see [0051] line 4 – [0052] line 9; also see [0038]; also see [0040]; also see [0036] lines 1-7; also see [0067] lines 1-11; “gap or point of disruption within the network's coverage area” corresponds to data indicating a coverage gap, “a tunnel or narrow passage” corresponds to data indicating a physical obstacle, and “handover/ movement history” corresponds to historical data; “congested service area” corresponds to congested network).

Regarding claim 3, Gavita (modified by Cumming, Dion and Begen) discloses the method of claim 2, as set forth above. Gavita does not explicitly disclose wherein the data indicating a coverage gap comprises data from a carrier coverage map. 
However, Cumming discloses wherein the data indicating a coverage gap comprises data from a carrier coverage map (see [0032] lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cumming with Gavita, Dion and Begen so that the data indicating a coverage gap comprises data from a carrier coverage map.
One of ordinary skill in the art would have been motivated so that the user may receive timely location-based advertising (LBA) even though his or her mobile device is out of wireless coverage (Cumming: [0025, lines 23-24).

Regarding claim 5, Gavita (modified by Cumming, Dion and Begen) discloses the method of claim 1, as set forth above. Although Gavita discloses predicting how long the interruption will last ([0041]), and also discloses routing factors such as an estimated route of travel ([0038] lines 7-11), Gavita does not explicitly disclose wherein the predicting is based on at least one routing factor selected from the group consisting of: a size of the coverage gap, a current travel speed, an estimated future travel speed, an estimated route of travel, a time needed for data re-negotiation, and a content bit rate. 
However, Cumming suggests wherein the predicting is based on at least one routing factor selected from the group consisting of: a size of the coverage gap, a current travel speed, an estimated future travel speed, an estimated route of travel, a time needed for data re-negotiation, and a content bit rate (see [0036]; The frequent path 710 is identified by the mobile device because the mobile device travels this path every Saturday morning and returns every Sunday evening. However, wireless reception at the cottage is spotty. Therefore, the device recognizes that it is entering a zone of fringe coverage 720. Accordingly, the device in this implementation obtains and pre-caches LBA for the fringe coverage zone to ensure that LBA is available when the family gets to the cottage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cumming with Gavita, Dion and Begen so that the predicting is based on at least one routing factor selected from the group consisting of: a size of the coverage gap, a current travel speed, an estimated future travel speed, an estimated route of travel, a time needed for data re-negotiation, and a content bit rate.
One of ordinary skill in the art would have been motivated so that the user may receive timely location-based advertising (LBA) even though his or her mobile device is out of wireless coverage (Cumming: [0025, lines 23-24).

Regarding claim 6, Gavita (modified by Cumming, Dion and Begen) discloses the method of claim 1, as set forth above. In addition, Gavita further discloses wherein the adjusting comprises increasing the cache of the wireless content stream (Fig.3:306 and 308; also see [0071] lines 4-8; also see [0055] and [0069]).

Regarding claim 8, Gavita (modified by Cumming, Dion and Begen) discloses the method of claim 1, including wherein the adjusting comprises increasing the cache size from the first cache size to the second cache size, as set forth above (see [0071]; dynamically increase the buffer size of the device). Gavita does not explicitly disclose wherein adjusting cache size at a predetermined parameter from the impending data availability context associated with an interruption in the wireless content stream; and wherein the predetermined parameter is one or more of time and distance.
However, Cumming discloses wherein the adjusting the cache size at a predetermined parameter from the impending data availability context associated with an interruption in the wireless content stream (see [0034]; when the current time and current location of the mobile device correspond to the time and location when the user historically takes this frequent path, the device will automatically download and pre-cache LBA for the out-of-coverage portion of the frequent path.); and 
wherein the parameter is one or more of time and distance (see [0034]; the current time and current location of the mobile device implies that the parameter is one or more of time and distance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cumming with Gavita, Dion and Begen so that the cache size is adjusted at a predetermined parameter from the impending data availability context.
One of ordinary skill in the art would have been motivated so that the user may receive timely location-based advertising (LBA) even though his or her mobile device is out of wireless coverage (Cumming: [0025, lines 23-24).

Regarding claim 10, Gavita (modified by Cumming, Dion and Begen) discloses the method of claim 9, as set forth above. In addition, Gavita discloses wherein: the predetermined threshold is a data transmission rate ([0036]; impending data availability context is identified using network congestion level, which in turn is evaluated using predetermined thresholds such as average or peak data rates. The examiner interprets that the predetermined threshold of average or peak data rate corresponds to a data transmission rate); and
the adjusting comprises increasing the cache size from the first cache size to the second cache size based on the data transmission rate (see [0042] lines 9-13; “increased-size buffer is filled subject to data rate” indicates that the cache size is increased based on the data transmission rate).

As per claims 12-13, 15-16, and 18-20, they do not teach or further define over the limitations in claim 1-3, 5-6, 8, 10. Therefore, claims 12-13, 15-16, and 18-20 are rejected for the same reasons as set forth in claim 1-3, 5-6, 8, 10. In addition, Gavita further teaches an electronic device (Fig.2:40; also see [0029] and [0049]) comprising: a processor (Fig.2:44) and a memory device (Fig.2:46) that stores instructions (Fig.2:48) executable by the processor; as well as a product (Fig.2:40; also see [0029] and [0049]), comprising: a storage device (Fig.2:46) that stores code (Fig.2:48) executable by a processor (Fig.2:44) to perform the steps disclosed.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Walley, et al. (US 20140378141 A1) discloses predicting when the transceiver will hand off a connection from the first access point to a second access point and requesting a burst of data from the first access point to supplement the data in the cache in preparation for the hand off.
Hummer, et al. (DOI 10.1109/BDCloud.2014.104, 2014 IEEE) discloses context-aware data prefetching in mobile service environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453